' Russell, J.
1. The court erred in granting a nonsuit, for it was at least issuable whether the plaintiff paid the note for the principal debtor, or bought it and held it as a bona fide purchaser. The phrase “take up the note ” does not any more strongly imply that the debt evidenced by the note is to be finally discharged than that the person “taking up” the note will assume the place of the original payee or holder, with the privilege in that event of being subrogated to all pre-existent rights of the former holder. .....'
2, The defendant was not entitled to notice of non-payment or of protest. So far as appears from the papers sued upon, the note was not made for the purpose of negotiation nor intended to be negotiated at a chartered bank, and it is evident, from the form of the transfer or assignment of the note, that the indorser was not an accommodation indorser, but that he sold the note to the bank, and stood, so far as it was concerned, in the position of the original maker.

Judgment reversed.

' Bussell & Custer, Bush & Stapleton, W. O. Fleming, for plaintiff.
: P. D. Bich, for defendant.